     Case 2:20-cv-01873-TLN-KJN Document 10 Filed 10/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ORLANDO LEWAYNE PILCHER,                         No. 2:20-cv-01873-TLN-KJN
12                       Plaintiff,
13           v.                                        ORDER
14    CAROLYN K. DELANEY,
15                       Defendant.
16

17          Plaintiff Orlando Lewayne Pilcher (“Plaintiff”), a federal prisoner proceeding pro se, has

18   filed this civil action. The matter was referred to a United States Magistrate Judge pursuant to 28

19   U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 23, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 5.) Plaintiff has

23   filed objections to the findings and recommendations. (ECF No. 7.)

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                       1
     Case 2:20-cv-01873-TLN-KJN Document 10 Filed 10/27/20 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations filed September 23, 2020 (ECF No. 5), are

 3   ADOPTED IN FULL; and

 4         2. This action is DISMISSED.

 5         IT IS SO ORDERED.

 6   DATED: October 26, 2020

 7

 8

 9                                                        Troy L. Nunley
                                                          United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
